65 N.Y.2d 790 (1985)
The People of the State of New York, Respondent,
v.
Felipe Cantre, Appellant.
Court of Appeals of the State of New York.
Argued June 4, 1985.
Decided June 28, 1985.
Paul H. Senzer for appellant.
Elizabeth Holtzman, District Attorney (Janet M. Berk and Barbara D. Underwood of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and BOOMER.[*] Taking no part: Judge TITONE.
Order affirmed. For the reasons stated in the opinion by Presiding Justice Milton Mollen at the Appellate Division (95 AD2d 522), we agree that the Aguilar-Spinelli test was met. It is not necessary to pass upon the applicability of the Illinois v Gates test (462 US 213).
NOTES
[*]  Designated pursuant to NY Constitution, article VI, § 2.